Title: Thomas Jefferson to Joel Yancey, 22 May 1820
From: Jefferson, Thomas
To: Yancey, Joel


					
						Dear Sir
						
							Monticello
							May 22. 20
						
					
					Since my letter by mr Burwell I have recieved from mr Gibson an account of the sale of my tobo. he says 3 hhds were refused, the other very much stained and the quality of the tobo inferior. it averaged 5.82 and deducting carriage it will be 5½ D. on this trial of the Richmond market, we must give it up as to  what remains with you, and I will pray you to sell it for what you can, and remit me the money by mail, for I assure you I am sorely pressed even for small sums. I am affectionately yours
					
						
							Th: Jefferson
						
					
				